Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 29, 2014

                                      No. 04-14-00175-CV

                            IN THE INTEREST OF A.J.P., a Child,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-02469
                        Honorable Janet P. Littlejohn, Judge Presiding

                                         ORDER
         In this accelerated appeal of the February 14, 2014 order terminating Appellant’s parental
rights, Appellant’s brief was originally due to be filed with this court on April 16, 2014. See
TEX. R. APP. P. 38.6(a). This court granted Appellant’s first and second motion for extension of
time to May 27, 2014. On the due date, Appellant filed a third motion for extension of time to
file the brief to June 16, 2014, for a total extension of sixty days.
         Appellant’s motion for extension of time is GRANTED IN PART. Appellant’s brief
must be filed with this court not later than June 5, 2014, an extension of fifty days and eighty-
three days after the notice of appeal was filed. See id.; see also TEX. R. JUD. ADMIN. 6.2,
available at http://www.supreme.courts.state.tx.us/ MiscDocket/11/11925100.pdf (directing
courts of appeals to dispose of SAPCR suits “[w]ithin 180 days of the date the notice of appeal is
filed”).
     NO FURTHER EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEF WILL
BE GRANTED.
       If Appellant fails to file the brief as ordered, we will abate this appeal and remand the
cause to the trial court for an abandonment hearing. See, e.g., TEX. R. APP. P. 38.8(b); see also
TEX. FAM. CODE ANN. § 107.013 (West 2014) (requiring the trial court to appoint counsel to
represent an indigent parent in a parental termination case); In re K.S.M., 61 S.W.3d 632, 633
(Tex. App.—Tyler 2001, no pet.) (“Like indigent criminal appellants, indigent appellants
challenging an order terminating their parental rights enjoy a right to counsel on appeal.”); cf.
TEX. R. APP. P. 38.8(b); Samaniego v. State, 952 S.W.2d 50, 52–53 (Tex. App.—San Antonio
1997, no pet.).

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court